Title: To Benjamin Franklin from Cornic, Veuve Mathurin &amp; fils, 16 July 1778
From: Cornic, Veuve Mathurin, & fils
To: Franklin, Benjamin


Monsieur
A Morlaix le 16. Juillet 1778
Nous avons l’honneur de vous informer que nous venons d’apprendre avec peine que M. Suégasse [Schweighauser] de Nantes avoit nommé un particullier de cette ville pour correspondant du Congrès en ce Port. Cette Information nous mortifient d’autant plus que vous nous avez fait l’honneur de nous en charger depuis longtems par plusieurs de vos Lettres et par celles de M. Silas Dean. S’il en étoit autrement ce Désagrément oûtre qu’il nous priveroit de vous être utile nous seroit encore désagreable vis avis de tout Morlaix. Vous n’ignorez pas, Monsieur, tout le zèle et tout l’attachement que nous avons montrés de la maniere la plus distinguée dans touttes les occasions qui se sont presentée. S’il arrivoit donc dans ce moment dans cette Rade, des Dépeches, des Pacquebots, ou quelqu’autre vaisseau appartenants aux Etats unis, nôtre premier soin seroit de les accuillir, et de leur donner tous les secours et assistence dont nous sommes capables; mais aujourd‘huy que ce Particullier qui n’est instruit d’aucune marche relative à ces sortes d’affaires (que vous sentez mieux que nous doivent Rester cachés à tous les yeux) se presenteroit ausi en vertu de sa Lettre qui ne peut que traverser nos opérations et dévoiler au Public ce qu’il faut qu’il ignore.
Nous esperons d’après ce que nous avons L’honneur de vous marquer que vous voudrez bien prévenir M. Lée (que nous n’avons pas encore celuï de connoitre) que depuis longtems vous nous avez honnoré de La Correspondance en cette ville pour qu’il écrive a son Correspondant M. Suegasse de Nantes de retirer les ordres qu’il à pû donner a ce particullier d’icy. Nous penserions que plustot seroit le mieux parcequ’il peut arriver de moment à aûtre des affaires importantes qui demandent autant de discretion que de celeritté vis avis desquelles nous nous comporterons toujours avec le zele et L’Intelligeance que méritent les affaires des Etats unis. C’est dans ces sentimens que nous avons l’honneur d’etre avec tout le Respect possible, Monsieur, Vos très humbles et très obeissans Serviteurs
Veuve Min Cornic ET Min fils
 
Addressed: A Monsieur / Monsieur Le Docteur Franklin / ambassadeur des Etats unis de la / merique septentrionale / A Passis.
Endorsed: M Cornick & Fils Morlaix
